        Case 6:18-cv-02203-MK           Document 1     Filed 12/20/18     Page 1 of 15




Tim Eblen, Oregon Bar No. 050252
Trial Attorney for Plaintiff
Eblen Freed PC
1040 NE 44th Avenue, Suite 4
Portland, Oregon 97213
tim@eblenfreed.com
Phone 503-548-6330
Fax 503-548-6333
Michelle Freed, Oregon Bar No. 042880
Of Attorneys for Plaintiff
Eblen Freed PC



                           UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                      EUGENE DIVISION


EDGAR KING, an individual consumer; and           Case No. 6:18-cv-02203
CAROLYN KING, an individual consumer,
                                                  COMPLAINT FOR VIOLATION OF THE
                              Plaintiffs,         FEDERAL DEBT COLLECTION
                                                  PRACTICES ACT, AND VIOLATION OF
              v.                                  OREGON’S UNLAWFUL TRADE
                                                  PRACTICES ACT
VIAL FOTHERINGHAM LLP, a domestic
limited liability partnership,                    15 U.S.C. § 1692 et seq., and ORS 646.605 et
                                                  seq.

                              Defendant.          DEMAND FOR JURY TRIAL


                           JURISDICTION AND THE PARTIES

      The United States District Court for the District of Oregon has jurisdiction of this action

pursuant to 28 USC §§ 1331.

///

///



COMPLAINT - Page 1
          Case 6:18-cv-02203-MK        Document 1      Filed 12/20/18     Page 2 of 15




                                                1.

       Plaintiff Edgar King (Mr. King) is a natural person residing in Deschutes County,

Oregon.

                                                2.

       Plaintiff Carolyn King (Ms. King) is a natural person residing in Deschutes County,

Oregon.

                                                3.

       Defendant Vial Fotheringham LLP (VF) is an Oregon limited liability partnership, with

its principal place of business in Clackamas County, and it regularly does business in Deschutes

County.

                                                4.

       The venue and division of this Honorable Court are proper because the majority of the

Defendants acts and omissions that form the basis of Plaintiff’s claims originated in Deschutes

County, Oregon.

                                    FACTUAL HISTORY

                                                5.

       In 2006, Plaintiffs purchased a home located at 60990 SNOWBRUSH DR BEND, OR

97702-3152, as their principal residence, and at that time agreed to become a member of the

River Canyon Estates Homeowners’ Association, Inc. (HOA)

                                                6.

       In about 2016, Plaintiffs were unable to pay the monthly HOA dues, and they fell behind.

They tried to address the past due amount, and became increasingly confused by the fees and

charges that were added on to the amount claimed to be due and owing.


COMPLAINT - Page 2
         Case 6:18-cv-02203-MK         Document 1       Filed 12/20/18     Page 3 of 15




                                                 7.

       In May, 2017, VF commenced a civil lawsuit (Lawsuit), Deschutes Circuit Court Case

No. 17CV19783, against the Plaintiffs on behalf of the HOA, alleging amounts due and owing

for unpaid assessments.

                                                 8.

       In the Lawsuit, VF alleged on behalf of the HOA, that the HOA had a right to its

reasonable attorney fees.

                                                 9.

       The HOA’s Resolution concerning Collection of Unpaid Charges provides that Plaintiffs

are responsible for reasonable attorney fees incurred in getting past due amounts paid.

                                                 10.

       In June, 2017, Mr. King filed an Answer in the Lawsuit, disputing the amount claimed to

be due and owing.

                                                 11.

       In September, 2017, VF filed a motion seeking an order of default and judgment against

Ms. King.

                                                 12.

       On September 21, 2017, a limited default judgment (Limited Judgment) was entered

against Ms. King, in the amount of $3,714.37, including attorney fees in the amount of

$1,063.78, with post judgment interest accruing on the total balance at the rate of twelve (12)

percent per annum.

///




COMPLAINT - Page 3
         Case 6:18-cv-02203-MK          Document 1      Filed 12/20/18     Page 4 of 15




                                                  13.

       VF prosecuted the HOA’s claims against Mr. King through court annexed arbitration, and

on about November 27, 2017, the arbitrator ruled in favor of the HOA, and filed an arbitration

award (Award) in Deschutes Circuit Court.

                                                  14.

       The Arbitrator expressly found that VF’s request for attorney fees was “excessive.”

                                                  15.

       The Award was in the amount of $6,981.02, including $4,045.00 in attorney fees, with

post judgment interest accruing on the total balance at the rate of nine (9) percent per annum.

                                                  16.

       The Award was never entered as a judgment with the court.

                                                  17.

       On or about December 21, 2018, VF issued multiple writs of garnishment against the

Plaintiffs in an attempt to collect the monies due and owing, despite the fact that there was no

judgment entered against Mr. King yet.

                                                  18.

       As a result of those writs of garnishment, VF caused $11,326.89 of the Plaintiffs’ money

to be seized by their bank.

                                                  19.

       Mr. King promptly objected to the garnishments, and tried to work with VF to determine

how much money was legitimately seized, and how much money should be returned to Plaintiffs.

///

///


COMPLAINT - Page 4
         Case 6:18-cv-02203-MK           Document 1     Filed 12/20/18      Page 5 of 15




                                                  20.

        VF returned some funds that were seized, but to date it retains more of that money seized

than it had the lawful right to seize.

                                                  21.

        On February 10, 2018, VF filed a satisfaction of judgment in the Lawsuit as to one of the

Defendants.

                                                  22.

        Plaintiffs’ confusion continued into 2018, as Mr. King attempted to get VF to address the

fact that they wrongfully garnished more money than they had a legal right to do on the eve of

Christmas 2017, causing undue hardship. Plaintiffs were told they could not communicate with

the HOA directly since they had a past due balance due and owing, including significant attorney

fees again, and so all communications had to be directly with VF.

                                                  23.

        Throughout 2018, Mr. King communicated with VF, trying to work with it to clarify and

resolve the situation, so that Plaintiffs’ account with their HOA could be current.

                                                  24.

        Based on Plaintiffs’ understanding and belief, each time they tried to communicate with

VF they were charged more fees and essentially told to pay, lest the debt continue to climb.

                                                  25.

        On August 24, 2018, VF sent a letter to Plaintiffs stating they owed $1,623.32. This

amount included an alleged $592.32 owed to the HOA, and $1,031 owed in attorney fees.

///

///


COMPLAINT - Page 5
         Case 6:18-cv-02203-MK           Document 1       Filed 12/20/18      Page 6 of 15




                                                   26.

       19 days later, on September 12, 2018, VF sent an email to Mr. King stating Plaintiffs

owed $2,306.22. This amount included the same $592.32 owed to the HOA, and attorney fees

increased to $1,713.90.

                  ALLEGATIONS OF UNLAWFUL DEBT COLLECTION

                                                   27.

       Plaintiffs each are a “consumer” as defined by the FDCPA 15 USC § 1692a(3) because

they each are a natural person allegedly obligated to pay a debt to the HOA.

                                                   28.

       Plaintiffs’ obligation to pay the HOA and VF is a “debt” as defined by the FDCPA 15

USC § 1692a(5) because it arises out of an obligation to pay money arising out of a transaction

that is primarily for Plaintiffs’ personal, family, or household purposes.

                                                   29.

       VF is a “debt collector” as defined by the FDCPA 15 USC § 1692a(6) as it regularly

represents to individuals that it is attempting to collect a debt on behalf of another, it regularly

collects or attempts to collect debts owed or due or asserted to be owed or due another, and it

regularly communicates with consumers regarding defaulted debt, which communications

include use of the United States mail system.

                                      CAUSES OF ACTION

                                            CLAIM ONE

                              UNLAWFUL DEBT COLLECTION

                                          (15 USC §1692f)

                                                   30.


COMPLAINT - Page 6
         Case 6:18-cv-02203-MK          Document 1       Filed 12/20/18     Page 7 of 15




       VF violated the FDCPA (15 USC §1692f) by engaging in unfair or unconscionable debt

collection practices, in one or more of the following ways:

a. By issuing writs of garnishments against Mr. King based on the Award, and seizing the

    assets of Mr. King, when there was no judgment entered in the circuit court giving the HOA

    the right to do so.

b. By overcharging attorney fees to the Plaintiffs when VF knew or should have known that (1)

    Plaintiffs had to pay those attorney fees if they want to avoid additional attorney fee charges

    and avoid litigation, (2) unless the matter is litigated the amount of attorney fees charged to

    Plaintiffs would not be reviewed by any court, and (3) the amount of attorney fees it was

    charging the Plaintiffs was unreasonably high.

c. By collecting the attorney fees awarded in both the Limited Judgment and the Award,

    without giving due credit to the Plaintiffs, causing VF to effectively double the fees earned

    for legal work performed from about December 2016 through July 2017.

                                            CLAIM TWO

                               UNLAWFUL DEBT COLLECTION

                                           (15 USC §1692e)

                                                  31.

   VF violated the FDCPA (15 USC §1692fe) by making false, deceptive, or misleading

representations in connection with the collection of the alleged debt in one or more of the

following ways:

a. By communicating to Plaintiffs that VF had the right to issue writs of garnishment against

    Mr. King’s assets, despite the fact that it did not because the Award had not been reduced to

    a judgment yet.


COMPLAINT - Page 7
           Case 6:18-cv-02203-MK          Document 1       Filed 12/20/18     Page 8 of 15




b. By representing to the Plaintiffs that the attorney fees VF was charging to the Plaintiffs are

      reasonable attorney fees when VF knew or should have known that if Plaintiffs did litigate

      the issue of the reasonableness of the attorney fees charged, it was more likely than not that

      a judge would find the fees charged excessive and reduce them.

                                             CLAIM THREE

                                 UNLAWFUL DEBT COLLECTION

                                             (15 USC §1692d)

                                                    32.

         VF violated the FDCPA (15 USC §1692d) by engaging in conduct the natural

consequence of which is to harass, oppress, or abuse in connection with the collection of the

alleged debt in one or more of the following ways:

a. By issuing writs of garnishments against Mr. King based on the Award, and seizing the

      assets of Mr. King, when there was no judgment entered in the circuit court giving the HOA

      the right to do so.

b. By overcharging attorney fees to the Plaintiffs when VF knew or should have known that (1)

      Plaintiffs had to pay those attorney fees if they want to avoid additional attorney fee charges

      and avoid litigation, (2) unless the matter is litigated the amount of attorney fees charged to

      Plaintiffs would not be reviewed by any court, and (3) the amount of attorney fees it was

      charging the Plaintiffs was unreasonably high.

c. By collecting the attorney fees awarded in both the Limited Judgment and the Award,

      without giving due credit to the Plaintiffs, causing VF to effectively double the fees earned

      for legal work performed from about December 2016 through July 2017.

///


COMPLAINT - Page 8
         Case 6:18-cv-02203-MK         Document 1       Filed 12/20/18      Page 9 of 15




                                   FAIR COMPENSATION

                                                 33.

       VF’s violations of the FDCPA have caused Ms. King actual damages including, but not

limited to, stress, embarrassment, anxiety, damage to reputation, invasion of privacy, aggravation

of her depression and anxiety, the inability to visit her son during the 2017 holidays, economic

damages, and/or other damages consistent with the impact of unfair debt collection in an amount

to be determined by a jury, but not to exceed $100,000. Ms. King has a right to recover these

damages pursuant to 15 USC § 1692k(a)(1).

                                                 34.

       VF’s violations of the FDCPA have caused Mr. King actual damages including, but not

limited to, stress, embarrassment, anxiety, depression, damage to reputation, invasion of privacy,

the inability to visit his son during the 2017 holidays, economic damages, and/or other damages

consistent with the impact of unfair debt collection in an amount to be determined by a jury, but

not to exceed $50,000. Mr. King has a right to recover these damages pursuant to 15 USC §

1692k(a)(1).

                                                 35.

       Plaintiffs have a right to recover additional statutory damages pursuant to 15 USC §

1692k(a)(2).

                                                 36.

       Plaintiffs have a right to recover their costs and reasonable attorney fees incurred in

bringing the FDCPA claim, pursuant to 15 USC § 1692k(a)(3).

///

///


COMPLAINT - Page 9
         Case 6:18-cv-02203-MK         Document 1       Filed 12/20/18     Page 10 of 15




                   ALLEGATIONS OF UNLAWFUL TRADE PRACTICES

                                                  37.

        VF is a “person” as defined by ORS 646.605(4) because it is a legal entity and a limited

liability partnership.

                                                  38.

        The goods and services provided by the HOA were purchased by Plaintiffs primarily for

personal, family or household purposes as defined by ORS 646.605(6)(a).

                                                  39.

        VF’s actions, including the actions of its agents and employees, at all relevant times

herein, were done in the course of its business, vocation or occupation.

                                                  40.

        VF’s actions, including the actions of its agents and employees, at all relevant times

herein, were willful as defined by ORS 646.605(10) in that they knew or should have known that

their conduct was a violation of Oregon’s Unlawful Trade Practices Act (UTPA).

                                            CLAIM FOUR

                             UNLAWFUL TRADE PRACTICES ACT

                                           (ORS 646.608(1)(b))

                                                  41.

        VF violated the UTPA (ORS 646.608(1)(b)) by acting willfully and causing likelihood of

confusion or of misunderstanding as to the source, sponsorship, approval, or certification of real

estate, goods or services, in one or more of the following ways:




COMPLAINT - Page 10
          Case 6:18-cv-02203-MK          Document 1       Filed 12/20/18     Page 11 of 15




a. By charging the amount of attorney fees that it did to the Plaintiffs, when VF knew or should

      have known that the amount of attorney fees it was charging the Plaintiffs was unreasonably

      high.

b. By overcharging attorney fees to the Plaintiffs when VF knew or should have known that (1)

      Plaintiffs had to pay those attorney fees if they want to avoid additional attorney fee charges

      and avoid litigation, (2) unless the matter is litigated the amount of attorney fees charged to

      Plaintiffs would not be reviewed by any court, and (3) the amount of attorney fees it was

      charging the Plaintiffs was unreasonably high.

c. By issuing writs of garnishments against Mr. King based on the Award, and seizing the

      assets of Mr. King, when there was no judgment entered in the circuit court giving the HOA

      the right to do so.

d. By representing to Plaintiffs that it had the right to issue writs of garnishment against Mr.

      King based on the Award, when there was no judgment entered in the circuit court giving

      the HOA the right to do so.

e. By collecting the attorney fees awarded in both the Limited Judgment and the Award,

      without giving due credit to the Plaintiffs, causing VF to effectively double the fees earned

      for legal work performed from about December 2016 through July 2017.

f. By representing to Plaintiffs that it had the right to collect the attorney fees awarded in both

      the Limited Judgment and the Award, without giving due credit to the Plaintiffs, causing VF

      to effectively double the fees earned for legal work performed from about December 2016

      through July 2017.

///

///


COMPLAINT - Page 11
        Case 6:18-cv-02203-MK          Document 1      Filed 12/20/18     Page 12 of 15




                                            CLAIM FIVE

                            UNLAWFUL TRADE PRACTICES ACT

                                        (ORS 646.608(1)(k))

                                                 42.

       VF violated the UTPA (ORS 646.608(1)(k)) by acting willfully and making false or

misleading representations concerning the nature of the transaction or obligation incurred by the

Plaintiffs, in one or more of the following ways:

a. By charging the amount of attorney fees that it did to the Plaintiffs, when VF knew or should

   have known that the amount of attorney fees it was charging the Plaintiffs was unreasonably

   high.

b. By overcharging attorney fees to the Plaintiffs when VF knew or should have known that (1)

   Plaintiffs had to pay those attorney fees if they want to avoid additional attorney fee charges

   and avoid litigation, (2) unless the matter is litigated the amount of attorney fees charged to

   Plaintiffs would not be reviewed by any court, and (3) the amount of attorney fees it was

   charging the Plaintiffs was unreasonably high.

c. By issuing writs of garnishments against Mr. King based on the Award, and seizing the

   assets of Mr. King, when there was no judgment entered in the circuit court giving the HOA

   the right to do so.

d. By representing to Plaintiffs that it had the right to issue writs of garnishment against Mr.

   King based on the Award, when there was no judgment entered in the circuit court giving

   the HOA the right to do so.




COMPLAINT - Page 12
        Case 6:18-cv-02203-MK           Document 1       Filed 12/20/18      Page 13 of 15




e. By collecting the attorney fees awarded in both the Limited Judgment and the Award,

   without giving due credit to the Plaintiffs, causing VF to effectively double the fees earned

   for legal work performed from about December 2016 through July 2017.

f. By representing to Plaintiffs that it had the right to collect the attorney fees awarded in both

   the Limited Judgment and the Award, without giving due credit to the Plaintiffs, causing VF

   to effectively double the fees earned for legal work performed from about December 2016

   through July 2017.

                                              CLAIM SIX

                             UNLAWFUL TRADE PRACTICES ACT

                                          (ORS 646.608(1)(e))

                                                  43.

       VF violated the UTPA (ORS 646.608(1)(e)) by acting willfully and representing that real

estate, goods or services have characteristics, ingredients, uses, benefits, quantities or qualities

that the real estate, goods or services do not have, in one or more of the following ways:

a. By representing that it was charging reasonable attorney fees, and charging the amount of

   attorney fees that it did to the Plaintiffs, when VF knew or should have known that the

   amount of attorney fees it was charging the Plaintiffs was unreasonably high.

b. By overcharging attorney fees to the Plaintiffs when VF knew or should have known that (1)

   Plaintiffs had to pay those attorney fees if they want to avoid additional attorney fee charges

   and avoid litigation, (2) unless the matter is litigated the amount of attorney fees charged to

   Plaintiffs would not be reviewed by any court, and (3) the amount of attorney fees it was

   charging the Plaintiffs was unreasonably high.




COMPLAINT - Page 13
        Case 6:18-cv-02203-MK           Document 1      Filed 12/20/18     Page 14 of 15




c. By representing to Plaintiffs that it had the right to issue writs of garnishment against Mr.

    King based on the Award, when there was no judgment entered in the circuit court giving

    the HOA the right to do so.

d. By representing to Plaintiffs that it had the right to collect the attorney fees awarded in both

    the Limited Judgment and the Award, without giving due credit to the Plaintiffs, causing VF

    to effectively double the fees earned for legal work performed from about December 2016

    through July 2017.

                                      FAIR COMPENSATION

                                                  44.

       As a direct result of VF actions, Plaintiffs have incurred actual damages, including the

lost use of money when Mr. King was wrongfully garnished, in an amount to be determined at

trial but not to exceed $25,000. Alternatively, Plaintiffs are each entitled to statutory damages in

the amount of $200, pursuant to ORS 646.638(1).

                                                  45.

       Plaintiffs are entitled to an award for their reasonable attorney fees and costs, pursuant to

ORS 646.638(3).

                                                  46.

       VF’s actions, as set forth herein, were done with malice or a reckless indifference to the

harm it caused to Plaintiffs, and, as such, an award of punitive damages is warranted.

WHEREFORE, Plaintiffs seek an order and judgment against the Defendant as follows:

For Plaintiffs’ claims 1 through 3:

       1. For a judgment against the Defendant in favor of Mr. King in the amount of $50,000;




COMPLAINT - Page 14
        Case 6:18-cv-02203-MK         Document 1      Filed 12/20/18    Page 15 of 15




       2. For a judgment against the Defendant in favor of Ms. King in the amount of

           $100,000;

       3. An award for statutory damages to each Plaintiff;

       4. An award for Plaintiffs’ costs and attorney fees; and

       5. For any other relief this Honorable Court deems just and proper.

For Plaintiffs’ claims 4-6:

       1. For a judgment against the Defendant in favor of Plaintiffs in the amount of $25,000;

       2. An award for statutory damages to each Plaintiff;

       3. An award against the Defendant for punitive damages in an amount to be determined

           by a jury;

       4. An award for Plaintiffs’ costs and attorney fees; and

       5. For any other relief this Honorable Court deems just and proper.

DATED: December 20, 2018

                                                    RESPECTFULLY FILED,

                                                    /s/ Tim Eblen
                                                    Tim Eblen, Oregon Bar No. 050252
                                                    Trial Attorney for Plaintiff
                                                    Eblen Freed PC
                                                    1040 NE 44th Avenue, Suite 4
                                                    Portland, Oregon 97204
                                                    tim@eblenfreed.com
                                                    Phone 503-548-6330
                                                    Fax 503-548-6333




COMPLAINT - Page 15
